978 F.2d 1258
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.In re John A. DOOLEY, Debtor.RESOLUTION TRUST CORPORATION, as receiver for Merchants &Mechanics Federal Savings Services, Plaintiff-Appellee,v.John A. DOOLEY, Defendant-Appellant.
No. 92-3121.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1992.

Before BOYCE F. MARTIN, Jr., and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
John A. Dooley, a pro se bankruptcy debtor, appeals from the judgment of the district court reversing the bankruptcy court's confirmation of the debtor's reorganization plan under Chapter 11 of the Bankruptcy Code.   The parties have waived oral argument.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking relief from creditors, John A. Dooley filed for protection under Chapter 11 on April 19, 1985.   On June 22, 1987 the bankruptcy court confirmed the reorganization plan submitted by Dooley.   The appellee, Merchants & Mechanics Federal Savings and Loan Association (M & M) appealed the confirmation of the plan to the district court.   The district court reversed and remanded the confirmation of the reorganization plan on the ground that as a matter of law, Dooley's plan was confirmed in error.


3
Upon de novo review of the district court's determination of law,  see In re Caldwell, 851 F.2d 852, 857 (6th Cir.1988), we conclude that the district court did not err.   A bankruptcy court shall confirm a reorganization plan only if the plan complies with the applicable provisions of Chapter 11.  11 U.S.C. § 1129(a)(1).   One such applicable provision requires that a disclosure statement must precede confirmation of a reorganization plan.  11 U.S.C. §§ 1125(b) and 1129(a)(2).   The record herein reveals that a disclosure statement was not presented at the confirmation hearing.   Therefore, as a matter of law, M & M was not provided information of a kind, and in sufficient detail, that would enable it to make an informed judgment about the plan.  11 U.S.C. § 1125(a)(1).


4
Accordingly, the judgment of the district court is hereby affirmed pursuant to Rule 9(b)(3), Rules of the Sixth Circuit, and the case remanded, for the reasons set forth in the district court's Decision and Entry dated November 19, 1991.   Appellee's motion to dismiss Dooley's appeal as moot is hereby denied.